Citation Nr: 1440830	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  03-34 649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Esq. of Bergman & Moore, LLC


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1965 to July 1967, with prior service in United States Navy Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above, which denied the Veteran's request to reopen his previously denied claim of entitlement to service connection for PTSD.

In November 2005, the Veteran presented testimony relevant to his appeal before Veterans Law Judge (VLJ) Barry Bohan at a hearing held at the local RO.  A transcript of the hearing is associated with the record.  

In June 2006, the Board found the Veteran's PTSD claim to be reopened based on the submission of new and material evidence and remanded the issue for further evidentiary development.  

In December 2009, the Board broadened the Veteran's PTSD claim to consider whether service connection may be awarded for any acquired psychiatric disorder, to include PTSD, pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), and denied the claim on the merits.  The Veteran appealed the decision to the U.S. Court of Appeals for Veterans Claims (Court).  

In September 2010, the Court granted a Joint Motion for Remand (JMR) ordering that the Board's December 2009 decision that denied the Veteran's claim for service connection of an acquired psychiatric disorder, to include PTSD, be vacated and remanded for readjudication.

In January 2011, the Board remanded the claim to provide the Veteran with notice regarding his broadened claim of service connection for an acquired psychiatric disorder, to include PTSD, pursuant to the JMR.  The Board also ordered that the Veteran be scheduled for another Travel Board hearing pursuant to his request in response to receiving notice that VLJ Bohan had retired from the Board.   

The Veteran presented testimony relevant to his appeal before the undersigned at a September 2011 hearing held at the local RO.  A transcript of the hearing is associated with the record.  Notably, the Veteran acknowledged having received the notice letters sent in January 2011 and July 2011 pursuant to the Board's remand.  See hearing transcript, page 12.

In May 2012, the Board denied the claim on the merits.  The Veteran again appealed the decision to the Court.  In June 2013, the Court granted a Joint Motion for Remand (JMR) ordering that the Board's May 2012 decision be vacated and remanded for readjudication.

The JMR requested that the Board attempt to obtain the 1966 deck logs from the USS Chicago, the ship that the Veteran was stationed on during active service.  However, in advance of any action by the Board, the Veteran's representative obtained and submitted the relevant 1966 deck log pages in July 2014 along with a private psychiatrist opinion with a waiver of RO initial consideration of the submission.  With the documentation requested in the JMR directives within the Board's possession, it is ready to adjudicate the claim without another remand to the AOJ. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and Veterans Benefits Management System  (VBMS) systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with PTSD by a VA clinical psychologist and a private treating psychiatrist. 

2.  The Veteran's claimed in-service stressors of being trapped on the USS Chicago during a fire and witnessing the death of an injured pilot have been corroborated.  

3.  A VA psychologist and a private psychiatrist have linked the Veteran's currently diagnosed PTSD to the now verified in-service stressors.  


CONCLUSION OF LAW

The criteria of service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 and Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for PTSD requires (1) a medical diagnosis of PTSD in accordance with the diagnostic criteria of the Diagnostic and Statistical Manual of Mental Disorders (DSM-IV); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor a link.  38 C.F.R. §§ 3.304(f); 4.125(a); Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996).  

In 2010, the criteria for service connection for PTSD, and specifically verification of PTSD stressors, changed.  See 38 C.F.R. § 3.304(f).  The amendment eliminated the requirement for corroborating that the claimed in-service stressor occurred "[i]f a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the places, types, and circumstances of the veteran's service."  38 C.F.R. § 3.304(f)(3).  The amendment acknowledges the inherently stressful nature of the places, types, and circumstances of service in which fear of hostile military or terrorist activities is ongoing.  The amended criteria are applicable to claims that were appealed to the Board before July 13, 2010, but have not been decided by the Board as of July 13, 2010, as in this case.  See 75 Fed. Reg. 39843 (July 13, 2010).

In an August 2008 compensation and pension (C&P) examination, a VA clinical psychologist diagnosed the Veteran with PTSD.  The Veteran asserts that his PTSD is related to a variety of in-service stressors, including being trapped on board the USS Chicago during a fire and witnessing the death of an injured pilot, among other claimed stressors.  However, the Board found the Veteran's claimed in-service stressors unverified and unfounded in its May 2012 decision.  

In the May 2012 decision, the Board cited the Veteran's inconsistent statements, some of which outright denied the existence of any type of in-service traumatic events, and the lack of credible evidence corroborating the Veteran's asserted stressors, evidence which the Board found weighed against the Veteran's claim.  Without a stressor, the Board did not reach the issue of nexus.  

Since the receipt of the 1966 USS Chicago deck logs, the Board finds credible corroboration of two of the stressors described by the Veteran, which have been the most consistent, related to the Veteran being trapped on the ship during a fire and flood, and witnessing the death of an injured pilot.  

Previously, the evidence only confirmed a minor electrical fire in 1967 which was quickly contained and extinguished.  Now, in the Board's review of the newly obtained deck logs, there is a January 1966 report of a fire outbreak in multiple compartments on the ship which led to flooding and casualties.  The cause of the fire was not related to a missile incident as the Veteran claimed, but the fire itself has been confirmed.  

Previously, the Board found there was no support for the Veteran's allegation that he served as a medic, noting that his personnel records indicated he was an electrician's mate, while his DD-214 noted he was a Boatswain's Mate.  The Veteran has now submitted what was described as a page from a yearbook, which identifies the ship's medical officer, along with a group picture with that officer, including the Veteran, as identified by name.  There is also an entry in the deck logs from July 1966 including a comment "received injured pilot."  If a pilot was injured it is conceivable that he would have received medical attention by the medical staff, although it is not known what dates the Veteran served with the medical group or whether he was actually present.

To the extent there may be any remaining doubt, such doubt must be resolved in favor of the claim.  This standard of proof reflects "the high esteem in which our nation holds those who have served in the Armed Services."  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  As the Court recently noted: 

[b]y requiring only an 'approximate balance of positive and negative evidence' to prove any issue material to a claim for veterans benefits, 38 U.S.C. § 5107(b), the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding such benefits.  

Wise v. Shinseki, No. 12-2764, slip op. at 16 (U.S. Vet. App. April 16, 2014).

Consequentially, the Board finds the newly obtained evidence supports the Veteran's claimed stressors, which are consistent with the places, types, and circumstances of his service.

With a current PTSD diagnosis and verified stressors, the Board is left with the dispositive issue of nexus, which is met in this claim.  In the August 2008 examination, the examiner opined that the Veteran's primary symptoms of PTSD were "more probable than not secondary on an equal and inseparable basis to the traumas, which the [V]eteran reports while serving active duty U.S. Navy while aboard the U.S.S. Chicago, as well as the loss of his wife . .  ."  In other words, the examiner established the Veteran's PTSD was caused, at least in part, to his claimed stressors.  In addition to this favorable opinion, a private consultative psychiatrist in July 2014 also linked the Veteran's claimed stressors to his PTSD.  

In sum, the Board finds that the competent evidence is at least in relative equipoise on the question of whether the Veteran's PTSD is related to a verified in-service stressor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Therefore, the Board grants the Veteran's service connection claim for PTSD.  

As a full grant of the Veteran's claims, the Board finds a detailed discussion of VA's various duties to notify and assist unnecessary.  Any potential failure of VA in fulfilling these duties is harmless error.


ORDER

Service connection for PTSD is granted, subject to the applicable laws and regulations governing the payment of monetary awards.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


